Citation Nr: 0518036	
Decision Date: 07/01/05    Archive Date: 07/14/05

DOCKET NO.  03-28 960	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina



THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for the service-connected asthma.  

2.  Entitlement to an initial rating in excess of 10 percent 
for the service-connected left knee disability, status post 
surgery with osteoarthritis.  

3.  Entitlement to an initial rating in excess of 10 percent 
for the service-connected right knee disability, status post 
surgery with osteoarthritis.  



REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

M.S. Lane, Counsel



INTRODUCTION

The veteran served on active duty from August 1982 to 
September 2002.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2003 rating decision of the RO.  

In May 2005, the veteran testified at a videoconference 
hearing before the undersigned Veterans Law Judge.  A 
transcript of this hearing was prepared and associated with 
the claims folder.  

During his hearing, the veteran raised a new claim of an 
increased rating for his service-connected right shoulder 
disorder, which is currently evaluated as 20 percent 
disabling.  He also submitted additional documentary evidence 
in support of this claim.  This matter is referred to the RO 
for appropriate actions.  

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part.  



REMAND

The record reflects that, in January 2003, the veteran 
underwent a VA general medical examination to determine the 
nature, etiology, and severity of his asthma and bilateral 
knee problems.  In the report of that exam, it was noted that 
the veteran was being sent to undergo pulmonary function 
tests (PFTs) with respect to his asthma.  

In the February 2003 rating decision, the RO granted service 
connection for asthma and assigned a 10 percent rating, 
effective October 1, 2002.  The RO noted that the report of 
his PFTs was not yet associated with the record, and that the 
disability would be reevaluated once that report was 
obtained.  

Unfortunately, the Board has been unable to locate this 
report in the veteran's claims folder.  Thus, a remand is 
warranted so that the report of PFTs performed in January 
2003 can be obtained and associated with the record.  

While this case is in remand status, the RO should arrange 
for the veteran to undergo another VA examination, including 
PFTs, to determine the current severity of his service-
connected asthma.  

With respect to the veteran's service-connected left and 
right knee disabilities, the Board finds that an additional 
VA examination is warranted to ensure a fully informed 
decision regarding these claims.  The United States Court of 
Appeals for Veterans Claims (Court) has stated that an 
examination must provide sufficient information to rate the 
disability in accordance with the applicable rating criteria.  
See Massey v. Brown, 7 Vet. App. 204 (1994).  

Furthermore, in the case of DeLuca v. Brown, 8 Vet. App. 202 
(1995), the Court specifically pointed out that an 
examination of musculoskeletal disability done for rating 
purposes must include consideration of all factors identified 
in 38 C.F.R. §§ 4.40, 4.45 (2004).  

The Board believes that the most recent VA examination of 
record, which was conducted in January 2003, did not 
adequately address the degree of functional loss experienced 
by the veteran in his knees due to pain or other symptoms.  
In addition, the RO should also request that the veteran 
assist in obtaining all available treatment records from the 
private physicians identified during his May 2005 
videoconference hearing.  

Accordingly, this case is remanded for the following actions:

1.  The RO should take appropriate steps 
to contact the veteran and request that 
he identify all VA and non- VA health 
care providers that have treated him 
since service for his service-connected 
disabilities.  The aid of the veteran in 
securing these records, to include 
providing necessary authorizations, 
should be enlisted, as needed.  The 
veteran should be specifically asked to 
complete new authorization forms for his 
treating physicians at the South Carolina 
Sports Medicine and Orthopedic Center, 
and at Berkley Family Practice.  If any 
requested records are not available, or 
if the search for any such records 
otherwise yields negative results, that 
fact should clearly be documented in the 
claims file, and the veteran should be 
informed in writing.  

2.  The RO should arrange for the veteran 
to under an examination in connection 
with the service-connected asthma.  The 
examiner must (a) describe all symptoms 
and manifestations of the veteran's 
asthmatic disability to include the 
severity and frequency of such symptoms 
and manifestations and (b) conduct all 
necessary diagnostic tests to include 
pulmonary function tests.  The claims 
file and a copy of this remand must be 
made available to and reviewed by the 
examiner prior to the requested 
examination.  The examiner should 
indicate in the report that the claims 
file was reviewed.  A rationale for all 
opinions and conclusions must be 
provided.  

3.  The RO should make arrangements with 
the appropriate VA medical facility for 
the veteran to be afforded an examination 
to show the current severity of the 
service-connected bilateral knee 
disabilities, status post surgery with 
osteoarthritis of both knees.  The claims 
folder must be provided to the examiner 
for review.  The examiner should be asked 
to include x-ray studies and to provide 
complete observations of the ranges of 
motion of the each knee.  All findings 
should be reported in detail.  The 
examination report should include 
specific responses to the following 
medical questions:

a.  What are the ranges of motion of 
each leg in terms of flexion and 
extension?

b.  Does the veteran have subluxation 
or lateral instability of either knee, 
and if he does, can such subluxation 
or lateral instability be described as 
slight, moderate, or severe?

c. Does either knee exhibit weakened 
movement, excess fatigability, 
incoordination, or pain on use 
attributable to the service-connected 
disability (if feasible, these 
determinations should be expressed in 
terms of the degree of additional 
range of motion loss due to these 
symptoms)?

d. Does pain significantly limit 
functional ability during flare-ups or 
when either knee is used repeatedly 
over a period of time (these 
determinations should also, if 
feasible, be portrayed in terms of the 
degree of additional range of motion 
loss due to pain on use or during 
flare-ups)?

4.  The RO should then readjudicate the 
issues on appeal.  If the benefits sought 
on appeal remain denied, the RO should 
issue a Supplemental Statement of the 
Case, and the veteran and his 
representative should be afforded time in 
which to respond.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  The veteran 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).  


	                  
_________________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).  


